Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 pertains to a semiconductor device claim. However, dependent claims 19 and 20 refer to depending upon the method of claim 18. It is unclear as to what method claim claims 19 and 20 are referring to. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korec et al., US 20090179264 in view of Grivna, US 20110136310. 
Regarding claim 1, Korec teaches (figs. 1A-1B, 2A-2B and related text) a semiconductor device, comprising: a substrate, comprising: a base comprising silicon (12), having a first conductivity type (N), and an epitaxial layer (14) comprising silicon [0026], having the first conductivity type (fig. 1A), disposed over the base (12); and a vertical power metal oxide semiconductor field effect transistor (MOSFET), comprising: a planar gate (32/30) disposed over a gate dielectric layer (36) over a top, horizontal, surface of the epitaxial layer (14); a drain electrode (11) disposed on a bottom surface of the base (12); an extended drain (20), having the first conductivity type (N), disposed in the epitaxial layer (14) adjacent to and extending under the planar gate (32/30), the extended drain including a drift region [0030]; a source electrode (28) comprising metal [0033] disposed over the gate (32/30) and the epitaxial layer (14); and a first MOSFET cell which includes a portion of the planar gate (32/30), a portion of the source region (18), and a portion of the extended drain (20), the first MOSFET cell comprising an integrated Schottky diode (fig. 2A, Korec teaches the transistor 10 can simplified to accommodate a Schottky contact and form Schottky diode 100 that is monolithically integrated with the transistor 10 [0046]) provided by the metal of the source electrode in contact with the extended drain, the Schottky diode (100) being coupled to the drain electrode through the extended drain (20) and the base (12, fig. 2A). 
Korec does not explicitly teach that the bulk silicon with a bulk resistivity less than 0.1 ohm-cm.
Grivna teaches [0021] an n-type bulk silicon substrate having a resistivity less than 0.1 ohm-cm in order to make a transistor with improved blocking voltage performance and lowering the gate-to-drain capacitance of the device [0002].
Korec and Grivna are analogous art because they both are directed to semiconductor devices with metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Korec with the specified features of Grivna because they are from the same field of endeavor.

Regarding claim 2, Korec as modified by Grivna teaches the vertical power MOSFET comprises a second MOSFET cell which includes a portion of the planar gate, a portion of the source region, and a portion of the extended drain, the second MOSFET cell being free of a Schottky diode (figs. 1A-1B with 100).  
Regarding claim 3, Korec as modified by Grivna teaches the extended drain in the first MOSFET cell includes a drain extension, having the first conductivity type (N), disposed 17TI-68881.1over the drift region [0030], so that the Schottky diode is formed at an interface between the metal of source electrode and the drain extension (figs. 2A/2B).  
Regarding claim 4, Korec as modified by Grivna teaches the first MOSFET cell includes a sinker (23), having the first conductivity type (N), under the Schottky diode, extending to the base (12), an average doping density of the sinker being 1018 cm-3 to 1020 cm-3 [0035] and also [0021]. 
Regarding claim 5, Korec as modified by Grivna teaches the source electrode (28) includes a conformal metal layer over the gate (32/30) and the substrate (12).  
Regarding claim 6, Korec as modified by Grivna teaches the source electrode includes a metal interconnect disposed over, and making electrical contact to, a plurality of source contacts and a Schottky contact, the Schottky contact providing the metal of the source electrode for the Schottky diode, and the source contacts making electrical connections to the source region [0039].  
Regarding claim 7, Korec as modified by Grivna teaches the source electrode includes a metal (28) in contact with the extended drain at the Schottky diode, the metal being selected from the group consisting of titanium [0039].  

Regarding claim 9, Korec as modified by Grivna does not explicitly teach the vertical power MOSFET comprises a plurality of the first MOSFET cells; and the vertical power MOSFET comprises a plurality of second MOSFET cells, each second MOSFET cell including a portion of the planar gate, a portion of the source region, and a portion of the extended drain, each second MOSFET cell being free of a Schottky diode. 
However it is within the skill of ordinary person in the art to make more than a single first MOSFET cell comprising more than one first and second MOSFET cells as claimed in order to make a device that requires such an arrangement. 
Allowable Subject Matter
Claims 10-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811